UNITED STATES DISTRICT COURT                                  FILED
                            FOR THE DISTRICT OF COLUMBIA
                                                                                          NOV - 6 2009
                                                                                    Clerk, U.S. District and
Eduard Lorenz,                                )                                       Bankruptcy Courts
                                              )
               Plaintiff,                     )

               v.
                                              )
                                              )       Civil Action No.          09 2094
                                              )
William K. Suter, Clerk,                      )
Supreme Court of the United States,           )
                                              )
               Defendant.                     )


                                   MEMORANDUM OPINION

       This matter is before the court on the plaintiff s pro se complaint and application to

proceed in forma pauperis. The application to proceed in forma pauperis will be granted and the

complaint will be dismissed for lack of subject matter jurisdiction.

       The plaintiff is a prisoner incarcerated at the Deerfield Correctional Center ("DCC") in

Capron, Virginia, part of the Virginia Department of Corrections. The complaint alleges that the

plaintiff mailed for filing in the Supreme Court of the United States a petition seeking a writ of

certiorari, but when the plaintiff made inquiries, the defendant informed the plaintiff that the

Clerk had no record of his filing. See Complaint at 3. Concluding that the Clerk had

"maliciously ... destroyed" plaintiffs filing, the complaint seeks an order from this court

directing the Clerk of the Supreme Court of the United States to "reinstate" plaintiff s appeal. Id.

at 5. The complaint also seeks an order from this court directing personnel at DCC to provide

him with a photocopy of the papers he seeks to file with the Supreme Court. Id. at 5-6.

       This court does not supervise the Clerk of the United States Supreme Court, and does not

have jurisdiction to order injunctive relief with respect to his actions taken in the performance of




                                                                                                               J
his official duties. See In re Marin, 956 F.2d 339 (D.C. Cir. 1992) (per curiam).) This court also

does not have jurisdiction over the personnel at the plaintiff s place of incarceration, and has no

authority to order them to provide the injunctive relief he requests. Accordingly, the complaint

will be dismissed for lack of jurisdiction.

       A separate order accompanies this memorandum opinion.




Date: I   Q ,   L.-'t. , '" ~




         ) Additionally, the Clerk of the United States Supreme Court is immune from a damages
suit for the performance of his job. See Sindram v. Suda, 986 F.2d 339 (D.C. Cir. 1992) (per
curiam) (holding that "clerks, like judges, are immune from damage suits for performance of
tasks that are an integral part of the judicial process").

                                                 2